Citation Nr: 1025550	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-39 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for hepatic steatosis.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for status-post lyses adhesions secondary to infant 
pyloromyoplasty.

4.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1997 to November 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending petitions 
to reopen his previously denied claims of service connection for 
hepatic steatosis and status-post lyses adhesions secondary to 
infant pyloromyoplasty, as well as his claims of entitlement to 
service connection for bilateral hearing loss and hyperlipidemia.  
So, regrettably, these claims are being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

The RO, in a June 2009 rating decision, denied the Veteran's 
claim of entitlement to service connection for hyperlipidemia, as 
well as his petitions to reopen his previously denied claims of 
entitlement to service connection for hepatic steatosis and 
status-post lyses adhesions.  In a statement received in April 
2010, the Veteran submitted a statement which may be reasonably 
construed as expressing disagreement with the RO's June 2009 
rating decision, and the Board thus concludes that this 
constitutes a timely notice of disagreement (NOD) with the RO's 
decision.  As such, these claims must be remanded to the RO for 
issuance of a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be 
given an opportunity to perfect an appeal to the Board concerning 
this issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

In addition, VA must make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

In this regard, the Board acknowledges that the Veteran had a VA 
audiological examination in February 2007 which showed that the 
Veteran's hearing in both ears was normal for VA purposes under 
38 C.F.R. § 3.385.  Nevertheless, the Veteran contends that his 
hearing loss is worse than currently evaluated and that his 
hearing loss is sufficient to be considered impaired hearing for 
VA purposes.  Similarly, the Veteran complained of bilateral 
hearing loss at separation from service.  Therefore, it remains 
unclear whether the Veteran's current bilateral hearing loss 
hearing loss meets the threshold minimum requirements of § 3.385 
to be considered a disability according to VA standards.  
Consequently, additional clinical evaluation is needed to resolve 
this medical issue.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that an additional clinical assessment and medical opinion is 
necessary to address the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, etiology and severity 
of any current bilateral hearing loss.  The 
examiner is then requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., 50-percent or greater 
probability) that current bilateral hearing 
loss is related to his service in the 
military - in particular, to noise 
exposure he sustained while in the 
military.  

To assist in making this important 
determination, have the designated examiner 
review the relevant evidence in the claims 
file, including the Veteran's service 
treatment and personnel records.  Also have 
the examiner take into consideration the 
Veteran's medical, occupational, and 
recreational history prior to and since his 
active service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please expressly indicate this 
in the report of the evaluation.  

2.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to service 
connection for bilateral hearing loss with 
application of all appropriate laws and 
regulations, and consideration of all 
additional information obtained since 
issuance of the most recent supplemental 
statement of the case, including evidence 
obtained as a result of this remand.  If 
the claim on appeal remains denied, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board, as appropriate.

3.  Issue the Veteran a statement of the 
case with respect to the claim of 
entitlement to service connection for 
hyperlipidemia, as well as his petitions to 
reopen his previously denied claims of 
entitlement to service connection for 
hepatic steatosis and status-post lyses 
adhesions.  The Veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these matters to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

If, and only if, the appellant submits a 
timely substantive appeal concerning these 
additional issues should the issues be 
forwarded to the Board for appellate 
consideration.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


